      Case 2:18-cr-00116-MHT-WC Document 246 Filed 04/22/19 Page 1 of 2



      IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA               )
                                       )         CRIMINAL ACTION NO.
       v.                              )            2:18cr116-MHT
                                       )                 (WO)
MARTIN J. CONNORS                      )


                      PRETRIAL DIVERSION ORDER

       Upon consideration of defendant Martin J. Connors’s

acceptance into the Pretrial Diversion Program and of

the    joint     motion    for   approval     of    pretrial       diversion

(doc. no. 242), and based on the representations made

on    the   record    on    April    18,    2019,    it    is     ORDERED   as

follows:

       (1) Said motion is granted.

       (2) The     jury     selection      and     trial     of    defendant

Martin      J.    Connors     are    continued       generally.             The

indictment        will     remain     pending       against        defendant

Connors.

       (3) The    Speedy     Trial    Act    is     tolled      pursuant    to

18 U.S.C. § 3161(h)(2) based on the finding that the

ends of justice served by continuing this case outweigh
     Case 2:18-cr-00116-MHT-WC Document 246 Filed 04/22/19 Page 2 of 2



the best interest of the public and defendant Connors

in a speedy trial, see 18 U.S.C. § 3161(h)(7)(A).

     (4) The clerk of the court is to close this case

against defendant Connors as of today’s date, pursuant

to   the   Criminal     Statistical       Reporting     Guide    of      the

Administrative Office of Courts Statistical Division.

     (5) Upon      completion      or    termination      of    pretrial

diversion,      the     court     will     enter      further     orders

regarding the charges against defendant Connors.

     DONE, this the 22nd day of April, 2019.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
